647 So.2d 113 (1994)
Joseph P. FARINA, Judge, etc., Petitioner,
v.
Miguel PEREZ, Jr., Respondent.
No. 82964.
Supreme Court of Florida.
November 3, 1994.
Rehearing Denied January 13, 1995.
Robert A. Butterworth, Atty. Gen., Tallahassee, Katherine Fernandez Rundle, State Atty. and Lisa Berlow-Lehner, Asst. State Atty., Eleventh Judicial Circuit, Miami, for petitioner.
Roy J. Kahn of Roy J. Kahn, P.A., Miami, for respondent.
KOGAN, Justice.
We have for review Perez v. Farina, 630 So.2d 1165 (Fla. 2d DCA 1993), in which the district court certified the following question as being of great public importance:
Whether the holding of State v. Agee, 622 So.2d 473 (Fla. 1993) applies when the prosecution is terminated by a voluntary dismissal before an indictment or information rather than a "nolle prosse" filed after an information or indictment?
Id. We have jurisdiction pursuant to article V, section 3(b)(4) of the Florida Constitution.
The decision under review is consistent with our recent decision in Genden v. Fuller, 648 So.2d 1183 (Fla. 1994), wherein we answered the same question in the affirmative. Accordingly, we approve the decision below.
It is so ordered.
GRIMES, C.J., and HARDING and ANSTEAD, JJ., concur.
WELLS, J., dissents with an opinion, in which OVERTON and SHAW, JJ., concur.
WELLS, Justice, dissenting.
I dissent for the reasons stated in my dissenting opinion in Genden v. Fuller, 639 So.2d 978 (Fla. 1994).
OVERTON and SHAW, JJ., concur.